Title: To Benjamin Franklin from ——— de Roucelle, 16 February 1784
From: Roucelle, —— de
To: Franklin, Benjamin


          
            
              Monsieur
              Paris ce mardy 16 fevrier 1784
            
            La perte cruelle que nous venons d’Eprouver en la personne, de M. Macquer, mon Beau Pere; L’affliction ou nous plonge cet Evénement aussi affreux que terrible me laisse a peine La Force et les facultés nécéssaires pour vous l’apprendre. Les premiers jours de tristesse Ecoulés, j’aurai, Monsieur, L’honneur de vous aller voir et vous porter Les derniéres intentions d’un mourant en Faveur d’un de ses Alliés auquel il vouloit beaucoup de bien. C’est un Sujet a tous égards du plus méritant et qu’il esperoit pouvoir vous présenter Lui même. Mais La mort injuste et barbare ayant tranché le fil de ses beaux jours, je suis responsable de ses derniéres volontés. C’est un devoir Sacré pour moy et que je remplirai de toutes maniéres avec un zele égal. J’ose me flatter, Monsieur, que le Souvenir d’un mortel aussi recommandable par ses vertus et ses talents que par son nom, vous est et vous Sera toujours trop cher pour rien refuser à sa mémoire.
            J’ai L’honneur d’Etre avec un respect et une Considération des plus distingués, Monsieur Votre trés humbl et trés obéissant Serviteur
            
              De Roucellegendre de Mr. Macquer
            
          
          
            La premiere fois que j’aurai l’honneur de vous voir j’aurai Celui de vous faire part des intention de M. Macquer et de vous présenter ce Sujet pour lequel il S’intéréssoit Si vivement
          
         
          Addressed: A Monsieur / Monsieur Le Docteur / Franklin En Sa maison / a Passy Paris
        